

116 HR 6980 IH: National Guard COVID–19 Response Stability Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6980IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Ms. Kuster of New Hampshire (for herself, Mr. Pappas, Mr. McGovern, Ms. Norton, Mr. Hastings, Mrs. Watson Coleman, Mrs. Carolyn B. Maloney of New York, Ms. Blunt Rochester, Mr. Sean Patrick Maloney of New York, Ms. Underwood, Ms. Bonamici, Mr. Raskin, Mr. Kennedy, Mrs. Dingell, Ms. Eshoo, Ms. Wexton, Mr. Rouda, Ms. Sánchez, Mr. Brown of Maryland, Mr. Schneider, Ms. Velázquez, Ms. Slotkin, Mr. Kilmer, Mr. Kildee, Mr. Cohen, Mr. Trone, Ms. Sewell of Alabama, Mr. Rush, Ms. Brownley of California, Mr. Castro of Texas, Ms. Mucarsel-Powell, Mr. Danny K. Davis of Illinois, Mr. Welch, Ms. Pingree, Ms. Houlahan, Mr. O'Halleran, Mr. Cisneros, and Ms. Craig) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo extend the period in which Governors of States may order members of the National Guard to active duty in connection with the Coronavirus Disease 2019 (COVID–19), and for other purposes.1.Short titleThis Act may be cited as the National Guard COVID–19 Response Stability Act.2.Extension of period in which Governors of States may order members of the National Guard to active duty in connection with Coronavirus Disease 2019 (COVID–19)(a)In generalThe period in which the Governor of a State may order members of the National Guard to active duty under section 502(f) of title 32, United States Code, for duty in connection with the Coronavirus Disease 2019 (COVID–19) public health emergency in accordance with, and in a manner covered by, the Memoranda on Providing Federal Support for Governors' Use of the National Guard to Respond to COVID–19 shall extend through the date that is 30 days after the termination of that public health emergency.(b)DefinitionsIn this section:(1)The term Coronavirus Disease 2019 (COVID–19) public health emergency means the public health emergency under section 319 of the Public Health Service Act (42 U.S.C. 247d) that was declared on January 31, 2020, and renewed on April 21, 2020, in connection with the Coronavirus Disease 2019 (COVID–19).(2)The term Memoranda on Providing Federal Support for Governors' Use of the National Guard to Respond to COVID–19 means the memoranda of the President on the provision of Federal support for Governors' use of the National Guard to respond to the Coronavirus Disease 2019 (COVID–19), including such memoranda issued on March 22, March 28, March 30, April 2, April 7, April 13, April 20, April 28, and May 8, 2020, and any successor memorandum.(3)The term Governor of a State means the following:(A)The Governor of a State or the Commonwealth of Puerto Rico, Guam, or the Virgin Islands.(B)The commanding general of the District of Columbia National Guard. 